DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
	No claims have been amended. Claim 37 has been newly canceled and claims 51-53 have been newly added.
Claims 27-36, 38-39, and 46-53 currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 27-28, 30-38 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda et al (US 2013/0209418-previously cited).
The claims are drawn to an in vitro method of producing brown/beige adipocytes comprising contacting cells selected from white adipose tissue cells and mesenchymal stem cells (MSCs) with a differentiation medium comprising serum, glucocorticoid, growth factor mix comprising VEGF, EGF, IGF, and FGF until obtaining adipogenic progenitor cells, contacting the progenitor cells with an adipogenic agent until obtaining brown/beige adipocytes.
Regarding claim 27-28, 30-36, 38, 48-51, Seyda teach an in vitro method of making brown adipose-like cells by culturing a population of artery-derived cells in adipogenic induction medium. The adipogenic induction medium includes a combination of compounds selected from BMP (adipogenic agent), insulin (adipogenic agent), vitamin A (anti-oxidant/free radical scavenger), glucocorticoid or agonist thereof, IGF-1, EGF, FGF, VEGF (page 1 para 8). This adipogenic induction medium can also contain one or more additional additives or combinations thereof including serum, such as about 10% FBS (fetal bovine serum), and hydrocortisone (glucocorticoid) (page 5 para 48-49). The artery-derived cells include internal mammary artery cells (iMAC) and other cells that can be differentiated to produce brown adipose-like cells (page 3 para 33). Other cells that can be differentiated to brown adipocytes include MSCs (page 5 para 45) and 
The specific combination of features claimed is disclosed within the broad genera of cell types, culture medium additives, growth factors and adipogenic agents taught by Seyda, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of MSCs/white adipocytes and differentiation medium additives, growth factors and adipogenic agents from within the disclosure of Seyda to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
The transitional phrase “consisting essentially of” in claim 51 limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a consisting of format and fully open claims that are drafted in a comprising format. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, MPEP 2111.03 and 2163.
With regard to the differentiation medium, Applicant has defined the term “consisting essentially of” as meaning that the differentiation medium does not comprise any other active substance that has an effect on the differentiation of cells, but may 
Therefore the teaching of Seyda et al renders obvious Applicant’s invention as claimed.



Claims 29, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda et al (US 2013/0209418-previously cited) as applied to claims 27-28, 30-36, 38, 48-51 above, and further in view of Alessandri et al (US 2006/0110825) and Saeki et al (US 2014/0140967).
Regarding claim 29, Seyda render obvious the claimed invention as described above but are silent to the concentrations for growth factors.
Alessandri teach the use of culture medium containing 10 to 40 ng/ml of EGF, 5-20 ng/ml bFGF and 2.5-10 ng/ml VEGF for the preparation of stem cells from adipose tissue (abstract, page 1 para 11).

One of ordinary skill in the art would have used the growth factor concentrations as recited in Alessandri and Saeki as starting points for the optimization of growth factor concentrations in the method of Seyda with a reasonable expectation of success because Alessandri, Sakei and Seyda are using these growth factors to culture adipose derived stem cells.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations of growth factors in culture medium clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. 
Regarding claims 46-47, Seyda is silent to the type of FGF used. Basic fibroblast growth factor (bFGF or FGF-2) is known to be the FGF used for the culture of adipose-derived stem cells as suggested by Alessandri (abstract, page 1 para 11).
One of ordinary skill in the art would have been motivated to use bFGF (aka FGF-2) in the method of Seyda with a reasonable expectation of success because 
Therefore the combined teachings of Seyda et al, Alessandri et al and Sakei et al render obvious Applicant’s invention as claimed.


Claim 39 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda et al (US 2013/0209418-previously cited) as applied to claims 27-28, 30-36, 38, 48-51 above, and further in view of Wang et al (Biomaterials 2009).
Regarding claims 39 and 52-53, Seyda do not specifically teach transferring their spheroids to a 3D culture matrix environment before contact with adipogenic agents, however this would have been an obvious modification to the Seyda method if view of Wang. 
Wang teach that the 3D spheroid culture strongly enhances the efficiency of adipogenic differentiation compared to 2D culture methods (pages 2708-2709) thus motivating the artisan of ordinary skill in the art to transfer the spheroids of adipogenic progenitors of Seyda to a 3D spheroid culture for the second part of the differentiation process. One of ordinary skill in the art would have had a reasonable expectation of success because Wang teach that engineered 3D culture systems have a promise for wide applications in regenerative medicine and drug discovery fields (abstract).
The transitional phrase “consisting essentially of” in claims 52-53 limits the scope of a claim to the specified materials or steps and those that do not materially affect the 
With regard to the differentiation medium, Applicant has defined the term “consisting essentially of” as meaning that the differentiation medium does not comprise any other active substance that has an effect on the differentiation of cells, but may comprise further compounds allowing maintenance or growth of cells such as nutrients, buffers, organic salts, antibiotics, etc. (see page 11 lines 1-4 of Applicant’s Specification). Since Seyda teach that the active agents for the differentiation medium can be selected from several options in the alternative including hydrocortisone (glucocorticoid) (page 5 para 48-49) and insulin (page 1 para 8) and do not necessarily require any active differentiation agents excluded by Applicant’s definition, the claim requirements are deemed to be met.
With regard to the adipogenic mix, Applicant has defined the term “consisting essentially of” as meaning that the adipogenic mix does not comprise any other active substance that has an effect on the differentiation of adipogenic progenitor cells into brown/beige adipocytes (see page 16 lines 6-8 of Applicant’s Specification). Since Seyda teach that the active agents for the adipogenic mix can be selected from several options including BMP (adipogenic agent), insulin (adipogenic agent), vitamin A (anti-
Applicant has not defined the phrase “consisting essentially of” with regard to growth factors and therefore the term will be interpreted as equivalent to “comprising” consistent with the instructions from MPEP 2111.03.
Therefore the combined teachings of Seyda et al and Wang et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Seyda only describes the components of the adipogenic induction medium through a long list in which the person skilled in the art is invited to select one or more components. Applicant asserts that there is no motivation to use the claimed induction medium because Seyda does not use it in their examples.
This is not found persuasive. Seyda specifically recites the same components that Applicant has listed in their claims and therefore renders those components obvious.
Applicant argues that Sayda fails to teach a method in which the differentiation medium is replaced with a medium consisting essentially of adipogenic agents as 
This is not found persuasive. As described above, Seyda teach that the adipose differentiation (adipogenesis, differentiation into brown adipose cells) happens in a two-step process where the first step comprises generation of committed adipocyte progenitors (preadipocytes) and the second step involves the terminal differentiation of these preadipocytes into mature functional adipocytes (page 3 para 32). Exposing the MSCs or white adipocytes to the reference differentiation medium will allow for the preadipocytes to be produced and then contacted with the adipogenic agents to produce the brown adipose-like cells. Seyda also teach and suggest the use of a system that allows formation of spheroids as beneficial (page 11 para 100). Wang teach that the 3D spheroid culture strongly enhances the efficiency of adipogenic differentiation compared to 2D culture methods (pages 2708-2709) thus motivating the artisan of ordinary skill in the art to transfer the spheroids of adipogenic progenitors of Seyda to a 3D spheroid culture for the second part of the differentiation process. One of ordinary skill in the art would have had a reasonable expectation of success because Wang teach that engineered 3D culture systems have a promise for wide applications in regenerative medicine and drug discovery fields (abstract).
The transitional phrase “consisting essentially of” in claim 51 limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a consisting of format and fully open claims that are drafted in a comprising format. For the purposes of 
With regard to the differentiation medium in claim 51, Applicant has defined the term “consisting essentially of” as meaning that the differentiation medium does not comprise any other active substance that has an effect on the differentiation of cells, but may comprise further compounds allowing maintenance or growth of cells such as nutrients, buffers, organic salts, antibiotics, etc. (see page 11 lines 1-4 of Applicant’s Specification). Since Seyda teach that the active agents for the differentiation medium can be selected from several options in the alternative including hydrocortisone (glucocorticoid) (page 5 para 48-49) and insulin (page 1 para 8) and do not necessarily require any active differentiation agents excluded by Applicant’s definition, the claim requirements are deemed to be met.
Applicant argues that the secondary references do not cure the deficiencies of Seyda.
This is not found persuasive because Seyda is not deemed to be deficient as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632